The defendant appeals from an order of the Appellate Division dismissing a report from the District Court judge who refused to allow a motion for postponement filed under Rule 15 of the Rules of the District Courts (1965). The opinion of the Appellate Division recites that: “ [t]he decision as to whether or not a case shall be tried when reached or continued for hearing at a later time rests within sound judicial discretion. Morgan v. Steele 242 Mass. 217 and cases cited.” This is obviously a correct statement of the law. The Appellate Division opinion also discusses the aforementioned Rule 15. We see no need for any further discussion. There was no error.

Order dismissing report affirmed.